DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112


35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claim 5 has been withdrawn based on applicant’s amendments.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over TWM43227U, hereinafter Document A.

Documnt A teaches an edible threaded food product The invention relates to a screw food structure, which comprises: a body having a screw head and a rod body extending from the screw head, wherein at least one convex part is formed on the outer wall surface of the rod body; at least one filling layer is accommodated in the body, and a sauce layer is coated outside the body. Therefore, the body is screw-shaped, which can strengthen its shape and not easily peel off, so as to enhance the interest when eating, and can highlight the local special products and serve as the souvenir food. Furthermore, the sauce layer is coated on the body to add flavor and enhance taste of food, and can prevent the body from being affected by moisture and softening, which makes it easier to preserve, and also avoids the crumbs falling when the stuffing skin is taken, thereby preventing pests and bacteria from being bom and reducing the time for cleaning crumbs.



Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS document to Screw nut chocolate developed by Japan Yahata steel Works hereinafter Document 1.

 Dociment 1 teaches an an article about a screw-shaped, chocolate product, which was,named "Kitakyesbu World Heritage Site”, This article discloses a screw-shaped chocolate consisting of a bolL-shaped. chocolate having the shape of a holt screw and a tun-shaped chocolate having the shape of a. nut screw that fits with the bolt-shaped chocolate. (see attached document with picture where the body, threads, bolt heads as claimed are visible.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS document Screw shaped chocolate that can really rotate “A souvenir proudly made by Kitakyushu”, hereinafter Document 2 in view of IDS reference to “Fundamentals of Mechanical design”, herein after Document 3.

Regarding claims 1-5, Document 2 teaches a threaded chocolate comprising: a bolt-shaped chocolate having a shape of a bolt;  and a nut-shaped chocolate having a shape of a nut and formed to be fitted to the bolt-shaped chocolate, (see page 1 of reference  where A screw-shaped chocolate that can really rotate is taught).
Regarding the limitation that “shapes of screw threads of the bolt-shaped chocolate and the nut-shaped chocolate are each have a screw thread shapes that are each formed by a differentiable curve, the shapes of the screw threads each have arc-shaped crests and arc-shaped roots” is being interpreted as complementary structures threads fit together as taught by Document 2 where it states “It tightens properly when rotated” and Document 2 also teaches that “Bolts and nuts made of chocolate. It looks elaborate, but it tightens properly when rotated in combination. This product named "Nejichoco". Since it was released before Valentine's Day last year, production has continued to increase, but it is still popular and is always out of stock. After the facilities related to the Yahata Steel Works were registered as a World Cultural Heritage site, we talked to a man who planned to make souvenirs from Kitakyushu instead of souvenirs from Fukuoka.”, and the mold for making chocolate is manufactured with a 3D printer. We have reproduced even the smallest details such as bolt grooves so that you can tighten and loosen them many times. We also devised a taste with cocoa powder, which has a similar color to iron rust, in order to reproduce the iron rust in appearance. Also see pictures where bite sized product is taught. Further the 

Document 2 is silent regarding the threads shapes and the thread size of “a radius of each of arc shapes of the arc-shaped crests and roots is four or more times 0.1 mm and twelve or less times 0.1 mm”. as recited in claim 1 and also in claim 4

Regarding claims 4-5 Document 2 teaches a manufacturing method of making a threaded chocolate wherein the mold for making chocolate is manufactured with a 3D printer. We have reproduced even the smallest details such as bolt grooves so that you can tighten and loosen them many times. We also devised a taste with cocoa powder, which has a similar color to iron rust, in order to reproduce the iron rust in appearance. Therefore it follows that molding and removing from mold of chocolate or cocoa nut and bolt shaped confections as taught by Document 2 will follow the process as claimed, as it is typical of molding process for filled chocolate molding process.
Regarding the limitation of “arc-shaped crests and arc-shaped roots, a radius of each of arc shapes of the arc-shaped crests and roots being four or more times 0.1 mm and twelve or less times 0.1 mm, the manufacturing method comprising” Document 2 pictures show regular nut and bolt design and since nuts and bolts have threads made of arc shapes that fit around each other, it follows that the chocolate nuts and bolts of Document 2 also include such features. Further the limitation of arch shaped threads of varying sizes and dimensions were known and document by IDS reference Document 3 where on pages 1 and 4, arc shaped threads are clearly shown in figures. 
Thus, the features of nuts and bolts having threads that include arcs having various dimensions including the claimed 0.1mm  size were known to be created  and it would have been a matter of routine determination for one of ordinary skill in the art at the time of the effective filing date of the invention to choose the number of threads and the size of individual thread in a nut or bolt in an edible chocolate or cocoa nut and bolt shaped confection. The ordinary artisan would have been motivated to modify Document 2 in view of Document 3 and choose the size and number of threads (or arcs) in the edible nut or bolt shaped chocolate product at least for the purpose of creating an easy to hold novelty confectionery item that retains its shape and novelty of achieving a “Screw shaped chocolate that can really rotate”, which is main teaching of Document 2.

Response to Arguments
Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive.

Applicant’s main argument is that applied art of Screw shaped chocolate that can really rotate “A souvenir proudly made by Kitakyushu”, hereinafter Document 2 in view of IDS reference to “Fundamentals of Mechanical design”, herein after Document 3  fails to teach the "a radius of each 
Applicant’s claims 1-5 have been rejected in an obviousness rejection over Screw shaped chocolate that can really rotate “A souvenir proudly made by Kitakyushu”, hereinafter Document 2 in view of IDS reference to “Fundamentals of Mechanical design”, herein after Document 3, where not only does the applied art teach the nut and bolt shaped chocolate but also teaches that it can rotate and fit together. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Regarding the “a radius of each of arc shapes of the arc-shaped crests and roots is four or more times 0.1 mm and twelve or less times 0.1 mm” and Regarding the limitation of “arc-shaped crests and arc-shaped roots, a radius of each of arc shapes of the arc-shaped crests and roots being four or more times 0.1 mm and twelve or less times 0.1 mm, the manufacturing method comprising” Document 2 pictures show regular nut and bolt design and since nuts and bolts have threads made of arc shapes that fit around each other, it follows that the chocolate nuts and bolts of Document 2 also include such features. Further the limitation of arch shaped threads of varying sizes and dimensions were known and document by IDS reference Document 3 where on pages 1 and 4, arc shaped threads are clearly shown in figures. 
Thus, the features of nuts and bolts having threads that include arcs having various dimensions including the claimed 0.1mm  size were known to be created  and it would have been a matter of routine determination for one of ordinary skill in the art at the time of the effective filing date of the invention to choose the number of threads and the size of individual thread in a nut or bolt in an edible chocolate or cocoa nut and bolt shaped confection. The ordinary artisan would have been motivated to modify Document 2 in view of Document 3 and choose the size and number of threads (or arcs) in the edible nut or bolt shaped chocolate product at least for the purpose of creating an easy to hold novelty confectionery item that retains its shape and novelty of achieving a “Screw shaped chocolate that can really rotate”, which is main teaching of Document 2.

Further, in response to applicant's argument that the thread shape and size of an edible chocolate nut and bolt, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further, it is noted that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the
configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Thus the rejections are maintained for the reasons of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1792